                                           Case 3:14-cv-04704-JD Document 16 Filed 10/05/18 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE CAPACITORS ANTITRUST                          Case No. 17-md-02801-JD
                                         LITIGATION (NO. III)
                                   8
                                                                                             MDL SCHEDULING ORDER
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court sets the following case management deadlines pursuant to Federal Rule of Civil

                                  14   Procedure 16 and Civil Local Rule 16-10. The parties are advised to review and comply with the

                                  15   Court’s Standing Order for Civil Cases, Standing Order for Discovery in Civil Cases, and

                                  16   Standing Order for Civil Jury Trials. This order applies to all actions that are a part of this multi-

                                  17   district litigation case, and supersedes all scheduling orders previously issued in any member case.

                                  18
                                  19                                   Event                                              Deadline
                                  20     Fact discovery cut-off                                                Closed

                                  21     Criminal-related discovery stay                                       Lifted as of October 4, 2018
                                  22     Plaintiffs’ expert reports on merits                                  November 30, 2018
                                  23     Defendants’ expert reports on merits                                  February 22, 2019
                                  24
                                         Plaintiffs’ merits expert rebuttal report                             April 19, 2019
                                  25
                                         Merits expert discovery cut-off                                       May 17, 2019
                                  26
                                         Last day to file dispositive motions and Daubert motions (for         June 7, 2019
                                  27     merits experts)
                                  28
                                           Case 3:14-cv-04704-JD Document 16 Filed 10/05/18 Page 2 of 2




                                   1                                   Event                                             Deadline
                                   2     Responses to dispositive and Daubert motions                         July 12, 2019

                                   3     Replies for dispositive and Daubert motions                          August 1, 2019
                                   4     Summary judgment and Daubert motions hearing                         August 29, 2019 @10 a.m.
                                   5     Pretrial conference                                                  January 9, 2020 @1:30 p.m.
                                   6
                                         Jury Trial                                                           February 3, 2020 @9 a.m.
                                   7
                                              All dates set by the Court should be regarded as firm. Counsel may not modify these dates
                                   8
                                       by stipulation without leave of court. Requests for continuances are disfavored, and scheduling
                                   9
                                       conflicts that are created subsequent to the date of this order by any party, counsel or party-
                                  10
                                       controlled expert or witness will not be considered good cause for a continuance. Sanctions may
                                  11
                                       issue for a failure to follow a scheduling or other pretrial order. See Fed. R. Civ. P. 16(f)(1)(C).
                                  12
Northern District of California
 United States District Court




                                              IT IS SO ORDERED.
                                  13
                                       Dated: October 5, 2018
                                  14
                                                                                        ______________________________________
                                  15                                                    JAMES DONATO
                                                                                        United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
